In disposing of this case upon the writ of error, we reversed the judgment of the District Court because it awarded a recovery for the value of the goods found to be in possession of the plaintiff in error at the time of the service of the writ of garnishment. We als remanded the cause in order to give the defendant in error an opportunity to plead and prove the facts that would entitle it to a money judgment. The defendant in error now comes and waives the right conceded to it by a remand of the cause, and moves the court to render such judgment as ought to have been rendered in the trial court; that is to say, "a decree requiring the granishee to deliver up to the sheriff or any constable presenting an execution in favor of the plaintiff against the defendant" the goods "or so much of them as may be necessary to satisfy such execution." Rev. Stats., art. 240. We see no good reason why the motion should not be granted. Accordingly, our former judgment is modified so that so much thereof as reverses the judgment of the trial *Page 194 
court shall stand and so much as remands the cause is set aside; and judgment is here rendered in accordance with the article of the Revised Statutes just recited.
Reversed and rendered.